Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001155
                                                       23-OCT-2014
                                                       12:52 PM




                          SCPW-14-0001155


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              KHISTINA CALDWELL DEJEAN, Petitioner,


                                vs.


       GARY W.B. CHANG, JUDGE OF THE FIRST CIRCUIT COURT,

               STATE OF HAWAI'I, Respondent Judge, 


                                and


  SCOTT T. NAGO, Chief Election Officer; OFFICE OF ELECTIONS;

         AARON SCHULANER, General Counsel, Respondents.



                        ORIGINAL PROCEEDING

                      (CIV. NO. 14-1-001348)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Khistina Caldwell


DeJean’s petition for a writ of mandamus, filed on October 3,


2014, the respective supporting documents, and the record, it


appears that Petitioner fails to demonstrate that she has a clear


and indisputable right to stop the 2014 general election and have


her name included on the ballot as a candidate for governor.       See


Haw. Const. art. V, sec. 2 (“The lieutenant governor shall be

elected at the same time, for the same term and in the same

manner as the governor[.]”); Hirono v. Peabody, 81 Hawai'i 230,

915 P.2d 704 (1996) (a candidate for governor must seek the

nomination to the office with a candidate for lieutenant governor

from the same political party); HRS § 12-8 (2009 & Supp. 2013).

Petitioner, therefore, is not entitled to the requested writ of

mandamus.    See Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).    Accordingly,

            IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

            DATED:   Honolulu, Hawai'i, October 23, 2014.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson





                                   2